[Guggenheim Funds Investment Advisors, LLC Letterhead] October, 2010 To: Guggenheim Build America Bonds Managed Duration Trust With reference to the Investment Advisory Agreement entered into by Guggenheim Funds Investment Advisors, LLC (the “Adviser”) and Guggenheim Build America Bonds Managed Duration Trust (the “Trust”), pursuant to which the Adviser serves as investment adviser to the Trust, we hereby notify you of the following: In connection with the organization of the Trust and initial offering of the common shares of beneficial interest, par value $0.01 per share (“Common Shares”), of the Trust, the Adviser hereby agrees to pay (i) all of the Trust’s organizational costs and (ii) offering expenses of the Trust (other than sales load, but inclusive of the partial reimbursement of expenses of the underwriters) that exceed $0.04 per Common Share sold in the offering, including pursuant to the overallotment option. The instrument shall be governed by and construed in accordance with the laws of the State of Delaware for contracts to be performed entirely therein without reference to choice of law principles thereof. Very truly yours, GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC By: Name: Kevin M. Robinson Title:Managing Director ACCEPTED AND AGREED TO ON BEHALF OF THE FUND: By: Name: Mark E. Mathiasen Title:Secretary
